Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet
Continuation of 3.  Note: Newly amended claim 1 raises new issues requiring a novel search and further consideration because it now requires “a film of iron-nitride with continuous x-y plane permeability; wherein the ferromagnetic material of each layer of the plurality of ferromagnetic material layers has a relative permeability of equal to or greater than 150…each layer of the plurality of dielectric material layers having a thickness greater than 0.1 micrometers and equal to or less than 10 micrometers.”

Continuation of 12. because: Applicant’s arguments are drawn to a proposed claim amendment which is not being entered; thus arguments are not commensurate in scope with the claims.
Examiner notes that while Applicant argues that Bruzzone is not operable over in isolation over the frequency range noted in the reference, given the reference renders obvious the claimed structure, the disclosed structure is presumed capable of being operable as claimed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA A AUER/Primary Examiner, Art Unit 1783